Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record, fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image pickup apparatus comprising:
a movable unit that includes an image pickup unit having a lens and an image sensor; and
wherein the driver is a vibrator whose vibration is excited by a piezoelectric element,
wherein at least part of an outer surface of the movable unit is a spherical surface, and the spherical surface includes a contact surface which the vibrator contacts, and
wherein the contact surface is continuously provided in at least one section passing through a spherical center of the spherical surface in an area of a central angle of 180° or wider around the spherical center on the spherical surface.”

Dependent Claims 2-8 are also allowed due to their dependence on allowed independent claim 1. 

The following are the closest prior-art of record:

Toyama et al. (US Pub No.: 2012/0119684A1) disclose a substantially spherical rotor that can be controlled with accuracy even in a relatively low speed rotation. In controlling rotational motions of a rotor of a spherical ultrasonic motor, phases of voltages to be applied to three stators are determined to set the direction of a rotation axis of the rotor. Frequencies of voltages to be applied to the three stators are adjusted to control the rotation speed of the rotor. Thereby, control with high accuracy is enabled in a relatively low speed rotation. A piezoelectric element which vibrates a plurality of contact pieces, is attached to the surface of the flat part of the support body opposite to 

Takahashi et al. (US Pub No.: 2009/0039734A1) disclose a piezoelectric motor and a camera device that utilizing the piezoelectric motor.  The piezoelectric motor includes: a driven member having a substantially spherical shape; a base; a support member provided on the base; a gimbal frame that is provided on a periphery of the driven member; a first bearing that couples the gimbal frame to the support member to be rotatable around a first rotation axis; a second bearing that couples the driven member to the gimbal frame to be rotatable around a second rotation axis that is orthogonal to the first rotation axis; a plurality of piezoelectric elements, each of which has one end fixed onto the base and the other end disposed to be in contact with an actuation portion that abuts the driven member; and an elastic portion that is formed on the gimbal frame, the elastic portion being displaceable in a direction orthogonal to the first rotation axis and the second rotation axis. 

Nishimura et al. (US Patent No.: 6734914B1) disclose an image recording unit, which can pivot an image recording unit main body having a photographing optical system, which includes at least a photographing lens and an image pickup element, like the behavior of an eyeball, can realize a compact camera as a whole, and can reduce noise. In order to achieve this object, an image recording unit of this invention includes an image recording unit main body which accommodates at least a photographing lens and photographing apparatus in a case, and has a spherical surface portion for defining 


However, none of the above references, either alone or in combination with the other prior-art of record sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697